Case 19-11274-jkf       Doc 35     Filed 10/04/19 Entered 10/04/19 19:21:19            Desc Main
                                   Document      Page 1 of 3




                 IN THE UNITED STATES BANKRUPTCY COURT
           FOR THE EASTERN DISTRICT OF PENNSYLVANIA (Philadelphia)
IN RE:
RAFHIA ROSE FOSTER                                             BK. No. 19-11274-jkf
                                                         :
                              Debtor
                                                         :
                                                               Chapter No. 13
                                                         :
HSBC BANK USA, N.A., AS TRUSTEE FOR
                                                         :
THE REGISTERED HOLDERS OF NOMURA
                                                         :
HOME EQUITY LOAN, INC., ASSET-BACKED
                                                         :
CERTIFICATES, SERIES 2006-HE3
                                                         :
                       Movant                                  11 U.S.C. §362
                                                         :
                v.
                                                         :
RAFHIA ROSE FOSTER
                                                         :
                       Respondent

    MOTION OF HSBC BANK USA, N.A., AS TRUSTEE FOR THE REGISTERED
     HOLDERS OF NOMURA HOME EQUITY LOAN, INC., ASSET-BACKED
 CERTIFICATES, SERIES 2006-HE3FOR RELIEF FROM AUTOMATIC STAY UNDER
                                  §362

               Movant, by its attorneys, PHELAN HALLINAN DIAMOND & JONES, LLP,

hereby requests a termination of Automatic Stay and leave to foreclose on its mortgage on real

property owned by Debtor, RAFHIA ROSE FOSTER AKA RAFHIA R FOSTER.

               1.      Movant is HSBC BANK USA, N.A., AS TRUSTEE FOR THE

REGISTERED HOLDERS OF NOMURA HOME EQUITY LOAN, INC., ASSET-BACKED

CERTIFICATES, SERIES 2006-HE3.

               2.      Debtor, RAFHIA ROSE FOSTER AKA RAFHIA R FOSTER is the owner

of the premises located at 1226 ATWOOD ROAD, PHILADELPHIA, PA 19151, hereinafter

known as the mortgaged premises.

               3.      Movant is the holder of a mortgage on the mortgaged premises.

               4.      Debtor's failure to tender monthly payments in a manner consistent with the

terms of the Mortgage and Note result in a lack of adequate protection.

               5.      Movant wishes to institute foreclosure proceedings on the mortgage because

of Debtor's failure to make the monthly payment required hereunder.

               6.      The foreclosure proceedings to be instituted were stayed by the filing of the
Case 19-11274-jkf       Doc 35     Filed 10/04/19 Entered 10/04/19 19:21:19            Desc Main
                                   Document      Page 2 of 3



instant Chapter 13 Petition.

               7.      As of August 22, 2019, Debtor has failed to tender post-petition mortgage

payments for the months of May 2019 through August 2019. The monthly payment amount for the

months of May 2019 through August 2019 is $641.21, less suspense in the amount of $6.53, for a

total amount due of $2,558.31. The next payment is due on or before September 1, 2019 in the

amount of $641.21. The notice of post-petition fees has already been filed for the following fees

and costs that have been incurred since bankrupcy filing: Bankruptcy Attorney Fee in the amount

of $250.00 and Proof of Claim- Bankruptcy Fee in the amount of $500.00. Under the terms of the

Note and Mortgage, Debtor has a continuing obligation to remain current post-petition and failure to

do so results in a lack of adequate protection to Movant.

               8.      Movant, HSBC BANK USA, N.A., AS TRUSTEE FOR THE

REGISTERED HOLDERS OF NOMURA HOME EQUITY LOAN, INC., ASSET-BACKED

CERTIFICATES, SERIES 2006-HE3, requests the Court award reimbursement in the amount of

$1,031.00 for the legal fees and costs associated with this Motion.

               9.      Movant has cause to have the Automatic Stay terminated as to permit

Movant to complete foreclosure on its mortgage.

               10.     Movant specifically requests permission from the Honorable Court to

communicate with Debtor and Debtor's counsel to the extent necessary to comply with applicable

nonbankruptcy law.

               11.     PHH MORTGAGE CORPORATION services the underlying mortgage

loan and note for the property referenced in this Motion for Relief for HSBC BANK USA, N.A.,

AS TRUSTEE FOR THE REGISTERED HOLDERS OF NOMURA HOME EQUITY LOAN,

INC., ASSET-BACKED CERTIFICATES, SERIES 2006-HE3 (the Noteholder) and is entitled to

proceed accordingly. Should the Automatic Stay be lifted and/ or set aside by Order of this Court or

if this case is dismissed or if the debtor obtains a discharge and a foreclosure action is commenced

or recommenced, said foreclosure action will be conducted in the name of HSBC BANK USA,
Case 19-11274-jkf         Doc 35   Filed 10/04/19 Entered 10/04/19 19:21:19              Desc Main
                                   Document      Page 3 of 3



N.A., AS TRUSTEE FOR THE REGISTERED HOLDERS OF NOMURA HOME EQUITY

LOAN, INC., ASSET-BACKED CERTIFICATES, SERIES 2006-HE3 (the Noteholder). HSBC

BANK USA, N.A., AS TRUSTEE FOR THE REGISTERED HOLDERS OF NOMURA HOME

EQUITY LOAN, INC., ASSET-BACKED CERTIFICATES, SERIES 2006-HE3 (the Noteholder)

has the right to foreclose because Noteholder is the original mortgagee or beneficiary or assignee of

the security instrument for the referenced loan. Noteholder directly or through an agent has

possession of the promissory note and the promissory note is either made payable to Noteholder or

has been duly endorsed.

               WHEREFORE, Movant respectfully requests that this Court enter an Order;

               a.      Modifying the Automatic Stay under Section 362 with respect to 1226

ATWOOD ROAD, PHILADELPHIA, PA 19151 (as more fully set forth in the legal description

attached to the Mortgage of record granted against the Premises), as to allow Movant, its successors

and assignees, to proceed with its rights under the terms of said Mortgage; and

               b.      Movant specifically requests permission from this Honorable Court to

communicate with Debtor and Debtor's counsel to the extent necessary to comply with applicable

nonbankruptcy law; and

               c.      Granting any other relief that this Court deems equitable and just.

                                                   /s/ Jerome Blank, Esquire
                                                   Jerome Blank, Esq., Id. No.49736
                                                   Phelan Hallinan Diamond & Jones, LLP
                                                   1617 JFK Boulevard, Suite 1400
                                                   One Penn Center Plaza
                                                   Philadelphia, PA 19103
                                                   Phone Number: 215-563-7000 Ext 31625
                                                   Fax Number: 215-568-7616
September 19, 2019                                 Email: jerome.blank@phelanhallinan.com
